Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 1, dated as of November 21, 2017 (this “Amendment”), by and among
Advanced Disposal Services, Inc., a Delaware corporation (the “Borrower”),
Deutsche Bank AG New York Branch, as administrative agent and as collateral
agent (the “Administrative Agent”), each Guarantor party hereto (collectively,
the “Guarantors” and individually, a “Guarantor”) and each lender party hereto
(collectively, the “Lenders” and individually, a “Lender”), to the Amended and
Restated Credit Agreement dated as of October 9, 2012 (as amended and restated
as of November 10, 2016), among the Borrower, Advanced Disposal Waste Holdings
Corp., a Delaware corporation, the lenders party thereto and the Administrative
Agent (the “Credit Agreement” and the Credit Agreement, as amended by this
Amendment, the “Amended Credit Agreement”). Capitalized terms used and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amended Credit Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, Sections 2.21 and 9.08 of the Credit Agreement provide that the
Borrower, the Administrative Agent and the Lenders party hereto may amend the
Credit Agreement as set forth herein;

 

WHEREAS, Deutsche Bank Securities Inc. (or any of its affiliates as so
designated by it to act in such capacity) has been appointed as Amendment No. 1
Arranger (as defined below) and is acting as sole lead arranger and sole
bookrunner for this Amendment (in such capacity,  the “Amendment No. 1
Arranger”);

 

WHEREAS, (i) each Lender holding Term Loans outstanding immediately prior to the
Amendment No. 1 Effective Date (the “Existing Loans”) that executes and delivers
a consent to this Amendment (each, a “Consenting Lender”) substantially in the
form of Exhibit A hereto (an “Amendment No. 1 Consent”) shall be deemed, upon
the Amendment No. 1 Effective Date, to have consented to the amendments to the
Credit Agreement set forth herein, including, without limitation, the reduction
of the Applicable Margin with respect to its outstanding Existing Loans and
(x) if such Consenting Lender elects the “Cashless Amendment” option on the
Amendment No. 1 Consent, such Consenting Lender will retain its Existing Loans
as amended by this Amendment No. 1 or (y) if such Consenting Lender elects the
“Post-Closing Settlement” option on the Amendment No. 1 Consent, the entire
amount of such Consenting Lender’s Existing Loans will be assigned to the New
Lender (as defined below) at par on the Amendment No. 1 Effective Date (as
defined below) (it being understood that no Assignment and Acceptance shall be
required to be executed by such Consenting Lender to effect such assignment) and
following the Amendment No. 1 Effective Date such Consenting Lender (or its
designated Affiliate, if agreed by the Amendment No. 1 Arranger) shall purchase
by assignment Term Loans in an equal principal amount as its Existing Loans or
such lesser amount allocated to such Consenting Lender by the Amendment No. 1
Arranger, (ii) each Lender holding Existing Loans that does not execute and
deliver an Amendment No. 1 Consent (each, a “Non-Consenting Lender”) shall be
required to assign the entire amount of its Existing Loans to Deutsche Bank AG
New York Branch (in such capacity, the “New Lender”) in accordance with
Section 2.21 and Section 9.08 of the Credit Agreement (it being understood that,
in accordance with Section 2.21 of the Credit Agreement, no Assignment and
Acceptance shall be required to be executed by such Consenting

 

--------------------------------------------------------------------------------


 

Lender to effect such assignment) and, in connection with the assignments
described in clause (i)(y) and this clause (ii), such New Lender shall become a
Lender under the Amended Credit Agreement with respect to the Term Loans so
assigned, (iii) on the Amendment No. 1 Effective Date, the Borrower shall have
paid to the Administrative Agent, for the ratable benefit of the existing
Lenders, all accrued and unpaid interest to, but not including, the Amendment
No. 1 Effective Date, with respect to the Existing Loans and (iv) the consent of
the Required Lenders to this Amendment is required pursuant to Section 2.21 of
the Credit Agreement to effectuate the assignments contemplated by clause
(ii) above;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                                           Amendments.

 

(a)                                 The following defined terms shall be added
to Section 1.01 of the Credit Agreement in alphabetical order:

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
November 21, 2017.

 

“Amendment No. 1 Arranger” means Deutsche Bank Securities Inc. (acting through
such of its affiliates or branches as it deems appropriate), as sole lead
arranger and sole bookrunner in connection with Amendment No. 1.

 

“Amendment No. 1 Effective Date” means November 21, 2017, the date of
effectiveness of Amendment No. 1.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

(b)                                 Clause (a) of the definition of “Applicable
Margin” in Section 1.01 of the Credit Agreement is hereby amended by deleting
such clause and replacing it with the following:

 

(a) in the case of the Term Loans, 1.25% per annum for ABR Loans and 2.25% per
annum for Eurodollar Loans and”

 

(c)                                  The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended by inserting “Amendment
No. 1,” immediately after “this Agreement,”.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Section 2.06(a) of the Credit Agreement is
hereby amended by inserting “and Amendment No. 1” immediately after the language
“Subject to the provisions of Section 2.07”.

 

(e)                                  Section 2.06(b) of the Credit Agreement is
hereby amended by inserting “and Amendment No. 1” immediately after the language
“Subject to the provisions of Section 2.07”

 

(f)                                   The reference to “Restatement Effective
Date” in Section 2.12(d) of the Credit Agreement is hereby replaced with a
reference to “Amendment No. 1 Effective Date.”

 

(g)                                  Section 2.08 of the Credit Agreement is
hereby amended by deleting such section and replacing it with the following:

 

(a)                                 If prior to the commencement of any Interest
Period for a Eurodollar Borrowing: (i) the Administrative Agent determines
(which determination shall be conclusive absent manifest error) that adequate
and reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or (ii) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period; then the Administrative Agent shall
give notice thereof to the Borrower and the Lenders by telephone or electronic
means as promptly as practicable thereafter and, until the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist (which notice shall be promptly given by the
Administrative Agent when such circumstances no longer exist), (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

(b)                                 If at any time the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
(i) the circumstances set forth in clause (a)(i) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor for the administrator of the
Screen Rate or a Governmental Authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the Screen Rate shall no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to

 

3

--------------------------------------------------------------------------------


 

establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and shall enter
into an amendment to this Agreement to reflect such alternate rate of interest
and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of
the Applicable Margin).

 

(c)                                  Notwithstanding anything to the contrary in
Section 9.08, such amendment shall become effective without any further action
or consent of any other party to this Agreement so long as the Administrative
Agent shall not have received, within five Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders of each Class stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.08, only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (y) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

(h)                                 Section 9.22 of the Credit Agreement is
hereby added:

 

“SECTION 9.22        Certain ERISA Matters.

 

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Arrangers and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

4

--------------------------------------------------------------------------------


 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, (I) unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or (II) if such sub-clause (i) is not true
with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Arrangers and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:

 

5

--------------------------------------------------------------------------------


 

(i) none of the Administrative Agent, the Arrangers or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any of their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

(c) The Administrative Agent and the Arrangers hereby inform the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Letters of Credit, the Commitments and this Agreement, (ii) may recognize a gain
if it extended the Loans, the Letters of Credit or the Commitments for an amount
less than the amount being paid for an interest

 

6

--------------------------------------------------------------------------------


 

in the Loans, the Letters of Credit or the Commitments by such Lender or
(iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.”

 

Section 2.                                           Breakage.  By consenting to
this Amendment, each Lender party hereby agrees not to make any claims to the
Borrower pursuant to Section 2.16 of the Credit Agreement with respect to any
loss or expense that such Lender may sustain or incur as a consequence of any
Breakage Event caused by the Amendment on the Amendment No. 1 Effective Date. 
It is understood that any party receiving an assignment of Term Loans from the
New Term Lender following the Amendment No. 1 Effective Date as part of the
primary syndication of the Term Loans shall agree to abide by this Section 2, as
part of the consideration for, and as a condition to, such assignment.

 

Section 3.                                           Representations and
Warranties, No Default.  The Borrower hereby represents and warrants that as of
the Amendment No. 1 Effective Date, after giving effect to the amendments set
forth in this Amendment, (i) no Default or Event of Default exists and is
continuing under the Credit Agreement or would exist under the Amended Credit
Agreement and (ii) all representations and warranties contained in the Amended
Credit Agreement are true and correct in all material respects (except that any
representation or warranty that is already qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the date hereof with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date.

 

Section 4.                                           Effectiveness.  This
Amendment shall become effective on the date (such date, if any, the “Amendment
No. 1 Effective Date”) that the following conditions have been satisfied:

 

(i)                                        Consents.  The Administrative Agent
shall have received executed signature pages hereto from the New Lender,
Consenting Lenders constituting the Required Lenders (determined immediately
prior to the Amendment No. 1 Effective Date), the Borrower and each of the
Guarantors.

 

(ii)                                     Fees, Interest and Expenses.  The
Administrative Agent shall have received all accrued and unpaid interest on the
Existing Loans, all fees required to be paid, and all expenses for which
reasonably detailed invoices have been presented (including the reasonable fees
and expenses of legal counsel), on or before the Amendment No. 1 Effective Date.
For the avoidance of doubt, with respect to any Interest Period commencing prior
to the Amendment No. 1 Effective Date, interest shall

 

7

--------------------------------------------------------------------------------


 

accrue from and including the Amendment No. 1 Effective Date to the end of the
applicable Interest Period.

 

(iii)                                  Officer’s Certificate. The Administrative
Agent shall have received a certificate of a Responsible Officer of the Borrower
dated the Amendment No. 1 Effective Date certifying that (a) all representations
and warranties shall be true and correct in all material respects (except that
any representation or warranty that is already qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) on and as
of the Amendment No. 1 Effective Date with the same effect as though made on and
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date and (b) no Event of Default or event which
with the giving of notice or lapse of time or both would be an Event of Default,
shall have occurred and be continuing under the Credit Agreement or would exist
under the Amended Credit Agreement.

 

(iv)                                 Legal Opinions.

 

(1)                                 The Administrative Agent shall have received
a favorable legal opinion of Shearman & Sterling LLP, counsel to the Loan
Parties, dated the Amendment No. 1 Effective Date, covering due incorporation,
due authorization, due execution and no conflicts (subject to customary
assumptions, qualifications and limitations), in a form reasonably satisfactory
to the Administrative Agent.

 

Section 5.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile, .pdf or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 6.                                           Applicable Law.

 

(a)                                 THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AMENDMENT (INCLUDING, WITHOUT
LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE
SUBJECT MATTER HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

(b)                                 ANY LEGAL ACTION OR PROCEEDING ARISING UNDER
THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS AMENDMENT, OR
THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING

 

8

--------------------------------------------------------------------------------


 

IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH
STATE, AND BY EXECUTION AND DELIVERY OF THIS AMENDMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AMENDMENT OR ANY OTHER DOCUMENT RELATED HERETO.  EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AMENDMENT IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
TELECOPIER) IN SECTION 9.01 OF THE CREDIT AGREEMENT.  NOTHING IN THIS AMENDMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

 

Section 7.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

Section 8.                                           Reaffirmation.  Each Loan
Party hereby expressly acknowledges the terms of this Amendment and reaffirms,
as of the date hereof, (i) the covenants and agreements contained in each Loan
Document to which it is a party, including, in each case, such covenants and
agreements as in effect immediately after giving effect to this Amendment and
the transactions contemplated hereby and (ii) its Guarantee of the Obligations
under the Guarantee and Collateral Agreement, as applicable, and its grant of
Liens on the Collateral to secure the Obligations pursuant to the Security
Documents.

 

Section 9.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent,
Collateral Agent, any other Agent or the Issuing Bank, in each case under the
Credit Agreement or any other Loan Document, and (ii) shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect.  The parties hereto acknowledge and agree
that the amendment of the Credit Agreement pursuant to this Amendment and all
other Loan Documents amended and/or executed and delivered in connection
herewith shall not constitute a novation of the Credit Agreement and the other
Loan Documents as in effect prior to the Amendment No. 1 Effective Date. This
Amendment shall constitute a Loan Document for purposes of the Credit Agreement
and from and after the Amendment No. 1 Effective Date, all references to the
Credit Agreement in any Loan Document and all references in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, shall, unless expressly provided otherwise, refer

 

9

--------------------------------------------------------------------------------


 

to the Amended Credit Agreement. The Borrower hereby consents to this Amendment
and confirms that all obligations thereof under the Loan Documents shall
continue to apply to the Credit Agreement.

 

Section 10.                                    New Lender.  The New Lender
hereby consents to this Amendment. Each of the New Lender, the Administrative
Agent and the Borrower acknowledges and agrees that, upon the receipt by deemed
assignment of any Term Loans from Non-Consenting Lenders or Consenting Lenders
electing the Post-Closing Settlement Option, the New Lender (i) shall become a
“Lender” under, and for all purposes, and subject to and bound by the terms, of
the Amended Credit Agreement and other Loan Documents with Term Loans in an
amount equal to the aggregate principal amount of all Existing Loans assigned
thereto, (ii) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under the Amended
Credit Agreement and the other Loan Documents as are delegated to the
Administrative by the terms thereof, together with such powers as are reasonably
incidental thereto and (iii) shall perform all the obligations of and shall have
all rights of a Lender thereunder.  After the assignment of Term Loans by each
Non-Consenting Lender to the New Lender as contemplated above the New Lender
shall hold $205,992,763.69 of the Term Loans and the New Lender and the
Consenting Lenders shall together hold all of the Term Loans.

 

Section 11.                                    WAIVER OF RIGHT TO TRIAL BY JURY.

 

TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AMENDMENT OR IN RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
UNDER THIS AMENDMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO THIS
AMENDMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY (a) AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 11 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY; (b) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (c) ACKNOWLEDGES THAT IT AND
THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

ADVANCED DISPOSAL SERVICES, INC., as Borrower

 

 

 

 

 

 

 

By:

/s/ Matthew Gunnelson

 

 

Name: Matthew Gunnelson

 

 

Title: Chief Accounting Officer

 

[Signature Page to ADS — Amendment No. 1]

 

11

--------------------------------------------------------------------------------


 

 

ADS RENEWABLE ENERGY - EAGLE POINT, LLC

 

ADS RENEWABLE ENERGY - STONES THROW, LLC

 

ADS RENEWABLE ENERGY - WOLF CREEK, LLC

 

ADS SOLID WASTE OF NJ, INC.

 

ADVANCED DISPOSAL RECYCLING SERVICES ATLANTA, LLC

 

ADVANCED DISPOSAL RECYCLING SERVICES GULF COAST, LLC

 

ADVANCED DISPOSAL SERVICES MOBILE TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA CATS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA EATS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA HOLDINGS, LLC

 

ADVANCED DISPOSAL SERVICES ALABAMA, LLC ADVANCED DISPOSAL SERVICES ARBOR HILLS
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ATLANTA, LLC ADVANCED DISPOSAL SERVICES AUGUSTA, LLC

 

ADVANCED DISPOSAL SERVICES BILOXI MRF, LLC ADVANCED DISPOSAL SERVICES
BIRMINGHAM, INC.

 

ADVANCED DISPOSAL SERVICES BLACKFOOT LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES BLUE RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CAROLINAS, LLC ADVANCED DISPOSAL SERVICES CEDAR HILL
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES CENTRAL FLORIDA, LLC

 

ADVANCED DISPOSAL SERVICES CHESTNUT VALLEY LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES COBB COUNTY RECYCLING FACILITY, LLC

 

ADVANCED DISPOSAL SERVICES COBB COUNTY TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES CRANBERRY CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES CYPRESS ACRES LANDFILL, INC.

 

[Signature Page to ADS — Amendment No. 1]

 

12

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES EAGLE BLUFF LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES EAST, INC. ADVANCED DISPOSAL SERVICES EASTERN
PA, INC.

 

ADVANCED DISPOSAL SERVICES EMERALD PARK

 

LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES EVERGREEN LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES GLACIER RIDGE LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GREENTREE LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES GULF COAST, LLC

 

ADVANCED DISPOSAL SERVICES GWINNETT TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES HANCOCK COUNTY, LLC

 

ADVANCED DISPOSAL SERVICES HICKORY MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES HOOSIER LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES JACKSON, LLC ADVANCED DISPOSAL SERVICES JACKSONVILLE,
LLC

 

ADVANCED DISPOSAL SERVICES JONES ROAD, LLC

 

ADVANCED DISPOSAL SERVICES LANCASTER LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES LITHONIA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES MACON, LLC ADVANCED DISPOSAL SERVICES MAGNOLIA RIDGE
LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES MALLARD RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MAPLE HILL LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES MIDDLE GEORGIA, LLC

 

ADVANCED DISPOSAL SERVICES MIDWEST, LLC ADVANCED DISPOSAL SERVICES MILLEDGEVILLE

 

TRANSFER STATION, LLC

 

[Signature Page to ADS — Amendment No. 1]

 

13

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES MISSISSIPPI, LLC ADVANCED DISPOSAL SERVICES MOREHEAD
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL ACCOUNTS HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES NATIONAL ACCOUNTS, INC.

 

ADVANCED DISPOSAL SERVICES NORTH ALABAMA LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES NORTH GEORGIA, LLC

 

ADVANCED DISPOSAL SERVICES OAK RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES ORCHARD HILLS LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES PASCO COUNTY,

 

LLC

 

ADVANCED DISPOSAL SERVICES PECAN ROW LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES PONTIAC LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES RENEWABLE ENERGY, LLC

 

ADVANCED DISPOSAL SERVICES ROGERS LAKE, LLC

 

ADVANCED DISPOSAL SERVICES ROLLING HILLS LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES SELMA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES SEVEN MILE CREEK LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES SMYRNA TRANSFER STATION, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE LEASING CORP.

 

ADVANCED DISPOSAL SERVICES SOLID WASTE MIDWEST, LLC

 

ADVANCED DISPOSAL SERVICES SOLID WASTE SOUTHEAST, INC.

 

ADVANCED DISPOSAL SERVICES SOUTH CAROLINA, LLC

 

ADVANCED DISPOSAL SERVICES SOUTH, LLC

 

[Signature Page to ADS — Amendment No. 1]

 

14

--------------------------------------------------------------------------------


 

 

ADVANCED DISPOSAL SERVICES STAR RIDGE LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES STATELINE, LLC ADVANCED DISPOSAL SERVICES SUMNER
LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES TAYLOR COUNTY LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES TENNESSEE HOLDINGS, INC.

 

ADVANCED DISPOSAL SERVICES TENNESSEE, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY MEADOWS LANDFILL, LLC

 

ADVANCED DISPOSAL SERVICES VALLEY VIEW LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES VASKO RUBBISH

 

REMOVAL, INC.

 

ADVANCED DISPOSAL SERVICES VASKO SOLID WASTE, INC.

 

ADVANCED DISPOSAL SERVICES WAYNE COUNTY

 

LANDFILL, INC.

 

ADVANCED DISPOSAL SERVICES WESTERN PA, INC.

 

ADVANCED DISPOSAL SERVICES ZION LANDFILL, INC.

 

BATON ROUGE RENEWABLE ENERGY LLC BURLINGTON TRANSFER STATION, INC.

 

CARTERSVILLE TRANSFER STATION, LLC

 

CARUTHERS MILL C&D LANDFILL, LLC CHAMPION TRANSFER STATION, LLC

 

COMMUNITY REFUSE SERVICE, LLC.

 

DILLER TRANSFER STATION, LLC.

 

DORAVILLE TRANSFER STATION, LLC

 

EAGLE POINT LANDFILL, LLC

 

ECO-SAFE SYSTEMS, LLC

 

FDS DISPOSAL II, LLC

 

HALL COUNTY TRANSFER STATION, LLC

 

HARMONY LANDFILL, LP by its General Partner

 

HIGHSTAR ROYAL OAKS I, INC.

 

HIGHSTAR ROYAL OAKS I, INC.

 

HIGHSTAR ROYAL OAKS II, INC.

 

HINKLE TRANSFER STATION, LLC

 

HWSTAR HOLDINGS CORP.

 

IWSTAR WASTE HOLDINGS CORP.

 

[Signature Page to ADS — Amendment No. 1]

 

15

--------------------------------------------------------------------------------


 

 

JONES ROAD LANDFILL AND RECYCLING, LTD. by its General Partner ADVANCED DISPOSAL
SERVICES JONES ROAD, LLC

 

LAND & GAS RECLAMATION, INC.

 

LANDSOUTH, INC.

 

MORETOWN LANDFILL, INC.

 

MOSTOLLER LANDFILL, LLC

 

NASSAU COUNTY

 

LANDFILL, LLC

 

NEWS MA HOLDINGS, INC.

 

NEWS MID-ATLANTIC HOLDINGS, INC.

 

NEWS NORTH EAST HOLDINGS, INC.

 

NEWSTAR WASTE HOLDINGS CORP. NORTH EAST WASTE SERVICES, INC.

 

OLD KINGS ROAD SOLID WASTE, LLC

 

OLD KINGS ROAD, LLC

 

PARKER SANITATION II, INC.

 

PASCO LAKES INC.

 

PDC DISPOSAL CO., INC.

 

SOUTH HADLEY LANDFILL, LLC

 

SOUTH SUBURBAN, LLC

 

SSI SOUTHLAND HOLDINGS, INC.

 

ST. JOHNSBURY TRANSFER STATION, INC.

 

STONE’S THROW LANDFILL, LLC

 

SUMMIT, INC.

 

SUPERIOR WASTE SERVICES OF NEW YORK CITY, INC.

 

TALLASSEE WASTE DISPOSAL CENTER, INC.

 

TURKEY TROT LANDFILL, LLC VERMONT HAULING, INC.

 

WAITSFIELD TRANSFER STATION, INC.

 

WBLF ACQUISITION COMPANY, LLC

 

WELCOME ALL TRANSFER STATION, LLC WESTERN MARYLAND WASTE SYSTEMS, LLC WOLF CREEK
LANDFILL, LLC

 

WSIMEDICAL WASTE SYSTEMS, INC.

 

WSI OF NEW YORK, INC.

 

WSI SANDY RUN LANDFILL, LLC

 

ADVANCED DISPOSAL SUBSIDIARY HOLDING COMPANY, LLC

 

ADVANCED DISPOSAL ACQUISITION SUB, LLC

 

CGS SERVICES, INC.

 

FARM PROPERTIES, LLC

 

CGS TRANSPORT, LLC

 

[Signature Page to ADS — Amendment No. 1]

 

16

--------------------------------------------------------------------------------


 

 

SISTER’S SANITATION SERVICES, LLC

 

CGS LEASING, INC.

 

DLD LIMITED PARTNERSHIP

 

CALDWELL PARTNERSHIP, LLC

 

PRECISION WASTE SERVICES, INC.,

 

as Guarantors

 

 

 

 

 

By:

/s/ Matthew Gunnelson

 

 

Name: Matthew Gunnelson

 

 

Title: Chief Accounting Officer

 

[Signature Page to ADS — Amendment No. 1]

 

17

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name: Marcus Tarkington

 

 

Title: Director

 

[Signature Page to ADS — Amendment No. 1]

 

18

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as the New Lender

 

 

 

 

 

By:

/s/ Dusan Lazarov

 

 

Name: Dusan Lazarov

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Marcus Tarkington

 

 

Name: Marcus Tarkington

 

 

Title: Director

 

[Signature Page to ADS — Amendment No. 1]

 

19

--------------------------------------------------------------------------------


 

Schedule I

 

TERM LENDER CONSENT TO AMENDMENT

 

 

CONSENT (this “Consent”) to Amendment No. 1 (the “Amendment”), by and among
ADVANCED DISPOSAL SERVICES, INC. (the “Borrower”), the Guarantors party thereto,
DEUTSCHE BANK AG NEW YORK BRANCH (the “Administrative Agent”) and each lender
party thereto (collectively, the “Lenders” and individually, a “Lender”). 
Capitalized terms used in this Consent but not defined in this Consent have the
meanings assigned to such terms in the Amendment.

 

The undersigned Existing Lender hereby irrevocably and unconditionally approves
the Amendment and consents as follows (check ONE option):

 

Cashless Amendment Option

 

o                                    The undersigned Lender agrees to reprice
100% of the outstanding principal amount of such Lender’s existing Term Loans on
a cashless basis.

 

Post-Closing Settlement Option

 

o                                    The undersigned Lender agrees that the
entire amount of such Lender’s existing Term Loans will be assigned to the New
Lender at par on the Amendment No. 1 Effective Date (it being understood that no
Assignment and Acceptance shall be required to be executed by such Consenting
Lender to effect such assignment) and following the Amendment No. 1 Effective
Date such Consenting Lender shall purchase by assignment Term Loans in an equal
principal amount as its existing Term Loans or such lesser amount allocated to
such Lender by the Amendment No. 1 Arranger.

 

--------------------------------------------------------------------------------